Fourth Court of Appeals
                                   San Antonio, Texas

                                          April 11, 2019

                                      No. 04-19-00132-CV

                                 WE DELIVER INC., ET AL.,
                                        Appellants

                                                v.

                                      Edwin CALDERON,
                                           Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI16309
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER

        On March 11, 2019, Appellant We Deliver, Inc. filed a notice of appeal. See TEX. R.
APP. P. 25.1(a). The same day, a deputy clerk of this court notified Appellant in writing that our
records do not show that the $205.00 filing fee has been paid. Further, our records do not
conclusively establish that Appellant is excused by statute or rule from paying the filing fee. See
id. R. 5 (requiring fees in civil cases); id. R. 20.1 (waiving appellate court costs under certain
circumstances). The deputy clerk’s March 11, 2019 letter warned Appellant that if the filing fee
was not paid by March 21, 2019, the appeal could be stricken by this court. To date, this court
has not received payment for the filing fee.
        We ORDER Appellant to show cause in writing within TEN DAYS of the date of this
order that either (1) the $205.00 filing fee has been paid, or (2) Appellant is entitled to appeal
without paying the filing fee.
       If Appellant fails to respond as ordered, this appeal will be dismissed without further
notice. See TEX. R. APP. P. 5, 42.3(c); In re W.J.C., No. 04-05-00532-CV, 2005 WL 3477883
(Tex. App.—San Antonio Dec. 21, 2005, no pet.) (mem. op.).
All other appellate deadlines are SUSPENDED pending further order of this court
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court